Citation Nr: 0503596	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for lumbar 
paravertebral myositis.

5.  Entitlement to a compensable rating for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.   

The case was previously before the Board in July 2003, at 
which time it was remanded to attempt to obtain additional 
records.  The requested development having been completed to 
the extent possible, the case is once again before the Board 
for appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving a mental disorder and this 
disorder is not related to service.

3.  The veteran does not have an undiagnosed disability 
manifested by bronchial asthma or costochondritis and this 
respiratory disorder is not related to service.

4.  The veteran does not have an undiagnosed disability 
manifested by lumbar pathology symptoms and his back symptoms 
are not related to service.

5.  A moderate or greater right ankle disablement is not 
demonstrated.


CONCLUSIONS OF LAW

1.  An anxiety disorder, bronchial asthma, costochondritis 
and/or lumbar paravertebral myositis, and/or any disability 
manifested by associated signs or symptoms were not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R.  §§ 3.102, 3.159, 3.303, 3.317 (2004).

2.  The schedular criteria for a compensable rating for 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by initial notice provided to the veteran in 
December 2001 and the Supplemental Statement of the Case 
issued that same month.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Pursuant to the Board's July 2003 Remand, the RO mailed 
additional pertinent correspondence to the veteran's address 
as variously verified in the record, but such was returned as 
undeliverable.  Based on the foregoing actions, the Board 
considers that the RO complied with the remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  It bears emphasis 
that VA's duty to assist is not always a "one-way street"; 
the veteran has an obligation to assist in the adjudication 
of his claim in notifying VA of any change in address.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, under the circumstances, the Board finds that 
the requirements under the VCAA have been satisfied.  
Adequate notice was sent as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file; additional efforts to obtain private records 
would be pointless in the absence of written releases from 
the veteran. 

In addition, any evidence expected from any additional VA 
examination that might have been material to the outcome of 
the claims was frustrated by the inability to contact the 
veteran.  The veteran has not made the RO or the Board aware 
of any obtainable evidence relevant to his appeal that needs 
to be obtained, or even his most recent address.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Moreover, under the circumstances, the Board 
considers the VA has fully discharged its duty to notify the 
claimant of the evidence necessary to substantiate the claims 
and of the responsibility of VA and the claimant for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Additionally, the Board 
does a de novo review of the evidence and is not bound by the 
RO's prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the notice given to the veteran satisfied the intent and 
purpose of the VCAA, and he was not prejudiced by any defect 
in the timing of that notice. 



Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.  Certain conditions manifested 
within a year after separation are entitlement to service 
connection on a presumptive basis; however, the veteran does 
not have a condition enumerated as a presumptive disability.

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Anxiety Disorder

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorder.  A 
February 1996 VA examination failed to produce a diagnosis of 
any mental disorder.  The examiner also commented that the 
symptoms described did not impress as secondary to any in 
service event.  A July 1999 follow-up VA examination produced 
a diagnosis of anxiety disorder with a Global Assessment of 
Functioning rating of 80; however, the examiner specifically 
commented that the condition was unrelated to the veteran's 
service.  These reports only provide negative evidence 
against this claim.

The Board also notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran initiated the claim as an undiagnosed illness.  
There is no merit to the claim inasmuch as the condition has 
been associated with a diagnosed disorder and the 
symptomatology prior thereto has been disassociated from the 
veteran's service.  Under the circumstances, the 
preponderance of the evidence is against the claim.

Asthma
Costochondritis

Although the veteran claimed that he suffered from asthma on 
his separation examination, the examiner specifically 
commented that the symptomatology manifested in service was a 
viral condition "not asthma" (emphasis in original 
separation examination report).  Such a medical report 
provides negative evidence against this claim.  In this 
regard, it must be noted that even that condition apparently 
resolved without residuals, as evidenced by the absence of 
pertinent findings or diagnoses on separation.  Bronchial 
asthma was first diagnosed in December 1994.  The condition 
was again diagnosed in March 1996.  

Service medical records (including his separation 
examination) are silent as to complaints, treatment or 
diagnoses relating to costochondritis.  No musculoskeletal 
chest abnormality was identified on VA examination in 
December 1994.  Although the claimed costochondritis disorder 
was first diagnosed on a February 21, 1997 VA examination 
report, there are no corresponding complaints or clinical 
findings relating to the chest wall.  Regardless, the 
evidence does not demonstrate any association of such 
condition to service.  

With regard to whether the veteran's claimed disorders are 
due to an undiagnosed illness, the conditions were diagnosed, 
there is no competent evidence linking any diagnosed 
conditions to service.  See 38 C.F.R. § 3.303.  In fact, 
there is no objective support for costochondritis.  With 
regard to the claim that the veteran has such disorders due 
to an undiagnosed illness, the Board finds that the claim 
must be denied.  There is no competent evidence linking any 
diagnosed condition to service.  See 38 C.F.R. § 3.303.  
Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  

Under 38 C.F.R. § 3.317 service connection for an undiagnosed 
illness requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b).  In this case, the evidence 
does not show that the veteran has objectively exhibited 
pertinent signs or symptoms which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claims.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claims of entitlement to service connection 
must be denied on any basis.  In sum, the Board concludes 
that the greater weight of the evidence demonstrates that a 
respiratory disorder, and a disability manifested by signs or 
symptoms involving the respiratory system, was not incurred 
in or aggravated by the veteran's active military service.  

Lumbar Paravertebral Myositis

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any chronic back 
condition.  Private post service records from September 1994 
report reflect the first back complaints, notably with onset 
of back pain only one month earlier.  No musculoskeletal 
abnormality was subsequently identified on VA examination in 
December 1994, but lower back pain was diagnosed.  
Subsequently, on VA examination of February 1996, lumbar 
paravertebral myositis was diagnosed, but the condition was 
not associated to the veteran's service.  A large herniated 
disc was also identified at L5-S1.  Such medical evidence, as 
a whole, provides negative evidence against this claim.   

The evidence demonstrates onset of pathology well after 
service and the preponderance of the evidence is against that 
the condition had any relationship to service.  

With regard to the veteran's own belief that these 
disabilities, as a whole, are related to military service, 
the Board must find that the veteran does not have the 
medical expertise to make such a determination.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Increased Rating of the Right Ankle

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, as noted above, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The veteran was afforded a VA examination in February 1996.  
The veteran claimed that while in service in the Persian Gulf 
he sustained a fracture to the right ankle, which was treated 
with a cast.  He claimed residual pain and cramps in the 
right ankle.  Service records suggest only a sprain; the 
ankle was casted for a possible fracture.  Although the 
veteran reported right ankle problems on separation, no 
pathology was identified.  His feet were specifically 
evaluated as normal on his separation examination in 
September 1991.  

Extremities were reported as entirely normal on examination 
in December 1994.  X-rays from 1995 were also interpreted as 
entirely normal.  On physical examination in February 1996, 
there was no swelling or deformity; range of motion was 
dorsiflexion to 0 degrees and plantar flexion to 30 degrees, 
without instability. 

He was afforded another examination in July 1999.  No joint 
or bone pathology was identified.  The veteran claimed pain 
and occasional cramps in the right ankle.  He had not had any 
hospital visits for the ankle during the prior year.  On 
physical examination, dorsiflexion was to 10 degrees and 
plantar flexion was to 45 degrees.  There was no painful 
motion or any other objectively demonstrated manifestation of 
disability.  

Private treatment records submitted do not reflect any 
pertinent complaints or treatment.  

The average normal range of motion of the ankle is from 0-20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  Pursuant to VA's 
rating schedule, the severity of the veteran's right ankle 
disability is properly evaluated under Diagnostic Code 5271.  
Under this provision, a demonstrably moderate limitation of 
motion of the ankle warrants a compensable 10 percent 
evaluation, and where a marked limited motion of the ankle is 
shown it warrants a rating at 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271

Throughout the relevant period, a moderate disablement was 
not demonstrated or approximated.  Diagnostic Code 5271 does 
not provide for a noncompensable disability evaluation.  
However, in every instance where the schedule does not 
provide for a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  Accordingly, the preponderance of the 
evidence is against a compensable rating.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to service connection for an anxiety disorder is 
denied. 

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to service connection for costochondritis is 
denied.

Entitlement to service connection for lumbar paravertebral 
myositis is denied.

Entitlement to increased (compensable) evaluation for 
residuals of a right ankle fracture is denied. 



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals
    


 Department of Veterans Affairs


